Title: From John Adams to the President of Congress, 18 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 18 January 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 87–44. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:235–238.
Read by Congress on 19 Nov., this letter consisted of English translations of two placards or edicts of the States General dated 12 January. The first granted letters of marque and established bounties for Dutch privateers that captured or destroyed British warships or privateers. The second established the compensation due sailors maimed in the service of the Republic.
